            Case 5:21-cv-01867-EGS Document 1 Filed 04/21/21 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA

 MIGDALIA GARCIA, individually and on                Civ. Action No. 5:21-CV-1867
 behalf of other similarly situated employees,
                                                     Class/Collective Action
                   Plaintiff,
                                                     Pursuant to Fed. R. Civ. P. 23/ 29 U.S.C. §
             v.                                      216(b)

 THE GEO GROUP, INC.                                 Jury Trial Demanded

                   Defendant.


              ORIGINAL CLASS AND COLLECTIVE ACTION COMPLAINT

                                          I.     SUMMARY

       1.         Plaintiff Migdalia Garcia brings this lawsuit to recover unpaid overtime wages and

other damages from The Geo Group, Inc (“Geo Group”) under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. 29 U.S.C. § 201 et. seq., and the Pennsylvania Minimum Wage Act

(“PMWA”), 43 Pa. Stat. Ann. § 333.101 et. seq., for work they performed for Geo Group, Inc.

(Geo Group).

       2.         Garcia and other workers like her regularly worked for Geo Group in excess of

forty (40) hours each week.

       3.         But these workers never received overtime for hours worked in excess of forty (40)

hours in a single workweek.

       4.         Instead of paying overtime as required by the FLSA and PMWA, Garcia and other

workers like her were paid the same hourly rate for all hours worked, including those in excess of

40 in a workweek (or, “straight time for overtime”), and often did not receive compensation for all

hours worked in excess of forty (40) in a workweek.

       5.         This class and collective action seeks to recover the unpaid overtime wages and
              Case 5:21-cv-01867-EGS Document 1 Filed 04/21/21 Page 2 of 11




other damages owed to these workers.

                                    II.      JURISDICTION AND VENUE

         6.       This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331

because this Action involves a federal question under the FLSA. 29 U.S.C. § 216(b).

         7.       The Court has federal jurisdiction over this action pursuant to the jurisdictional

provisions of the Class Action Fairness Act, 28 U.S.C. § 1332(d). The Court also has supplemental

jurisdiction over any state law sub-class pursuant to 28 U.S.C. § 1367.

         8.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to the claim occurred in this District and Division.

         9.       Garcia worked for Geo Group in this District and Division in Morgantown, Berks

County, Pennsylvania.

         10.      Geo Group conducts substantial business in this District and manages and/or owns

correctional facilities (private prisons and/or mental health facilities) in Thornton, Delaware

County, Pennsylvania (George W. Hill Correctional Facility) as well as elsewhere in Pennsylvania

(Moshannon Valley Correctional Facility in Philipsburg, PA) and across the United States.1 Geo

Group also conducts substantial business in this District and Division by providing “rehabilitation

programs to individuals while in-custody and post-release into the community.”2

         11.      Additionally, Garcia lives in this District in Reading, Berks County, Pennsylvania.

                                          III.   THE PARTIES

         12.      Garcia performed work for Geo Group from approximately June 2009 to October




1
    https://www.geogroup.com/Locations (last visited March 31, 2021).
2
    https://www.geogroup.com/who_we_are (last visited March 31, 2021).



                                                   2
          Case 5:21-cv-01867-EGS Document 1 Filed 04/21/21 Page 3 of 11




2018.

        13.     While working for Geo Group, Garcia was often not paid any overtime

compensation for all hours worked in excess of forty (40) in a single workweek.

        14.     While working for Geo Group, when Garcia did receive overtime compensation for

hours worked in excess of forty (40) in a single workweek, she was only paid “straight time for

overtime.”

        15.     Garcia’s written consent is attached herein as Exhibit A.

        16.     Garcia brings this Action on behalf of herself and other similarly situated workers

who were paid “straight time for overtime” for work performed for Geo Group.

        17.     The class of similarly situated employees or putative class members sought to be

certified is defined as:

                All individuals who worked for Geo Group during the past three years
                who were paid the same hourly rate for all hours worked (including
                those hours in excess of 40 hours in single workweek), or “straight time
                for overtime” (the “Putative Class”).

        18.     Garcia seeks conditional and final certification of this FLSA Class in this collective

action under 29 U.S.C. § 216(b).

        19.     Garcia also seeks class certification of such a class under FED. R. CIV. P. 23 under

the PMWA.

        20.     Geo Group Inc. is a Florida corporation. Geo Group may be served with process by

serving its registered agent, Corporate Creations Network Inc., 1001 State Street #1400, Erie, PA

16501 or wherever it may be found.

                                IV.     COVERAGE UNDER THE FLSA

        21.     At all times hereinafter mentioned, Geo Group was and is an employer within the

meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).



                                                  3
           Case 5:21-cv-01867-EGS Document 1 Filed 04/21/21 Page 4 of 11




         22.    At all times hereinafter mentioned, Geo Group was and is an enterprise within the

meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

         23.    At all times hereinafter mentioned, Geo Group was and is an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of

the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged in

commerce or in the production of goods for commerce, or employees handling, selling, or

otherwise working on goods or materials that have been moved in or produced for commerce by

any person and in that said enterprise has had and has an annual gross volume of sales made or

business done of not less than $1,000,000 (exclusive of excise taxes at the retail level which are

separately stated).

         24.    At all times hereinafter mentioned, Garcia and the FLSA Class Members were

engaged in commerce or in the production of goods for commerce within the meaning of 29 U.S.C.

§§ 206-207.

                                         V.      THE FACTS

         25.    Geo Group owns and/or manages secure facilities (private prisons and mental

health facilities) across the United States, including in Pennsylvania.3 Geo Group also provides

“rehabilitation programs to individuals while in-custody and post-release into the community.”4

         26.    To provide services to its clients, Geo Group hires workers who are paid on an

hourly basis (like Garcia) and staffs them to correctional and rehabilitation facilities.

         27.    Geo Group determines and controls the terms and conditions of employment.




3
    https://www.geogroup.com/Locations (last visited March 31, 2021).
4
    https://www.geogroup.com/who_we_are (last visited February 25, 2021).



                                                  4
         Case 5:21-cv-01867-EGS Document 1 Filed 04/21/21 Page 5 of 11




       28.     During the operative time period, Garcia worked for Geo Group as an hourly

employee.

       29.     Garcia was paid by the hour.

       30.     Garcia was a program manager.

       31.     Garcia was employed by Geo Group from June 2009 until October 2018.

       32.     Garcia reported the hours she worked to Geo Group on a regular basis.

       33.     Garcia regularly worked more than 40 hours in a week.

       34.     The hours Garcia worked are reflected in her payroll records.

       35.     Garcia was paid the same hourly rate for all hours worked, including those hours in

excess of 40 hours in a single workweek.

       36.     Garcia did not receive overtime for all hours worked in excess of 40 hours in a

single workweek while working for Geo Group.

       37.     Rather than receiving time and half as required by the FLSA and PMWA, Garcia

only received “straight time” pay for overtime hours worked.

       38.     This “straight time for overtime” payment scheme violates the FLSA and PMWA.

       39.     Geo Group was aware of the overtime requirements of the FLSA and PMWA.

       40.     Certain hourly employees, such as Garcia, nevertheless did not receive overtime

while working for Geo Group.

       41.     Very little skill, training, or initiative, in terms of independent business initiative,

was required of Garcia to perform her job duties.

       42.     Indeed, the daily and weekly activities of Garcia and members of the Putative Class

were routine and largely governed by standardized plans, procedures, and checklists created or

mandated by Geo Group.




                                                  5
         Case 5:21-cv-01867-EGS Document 1 Filed 04/21/21 Page 6 of 11




       43.     Garcia and members of the Putative Class performed substantially similar job duties

and are subjected to similar policies and procedures which dictate the day-to-day activities

performed by each person.

       44.     Garcia and members of the Putative Class also worked similar hours and were

denied overtime as a result of the same illegal pay practice.

       45.     Garcia and members of the Putative Class regularly worked in excess of 40 hours

each week.

       46.     Garcia and members of the Putative Class were not paid on a salary basis while

working for Geo Group.

       47.     Garcia and members of the Putative Class were paid “straight time for overtime”

while working for Geo Group.

       48.     Garcia and members of the Putative Class were not paid overtime for hours worked

in excess of 40 hours in a single workweek while working for Geo Group.

       49.     Garcia and members of the Putative Class were not paid for all hours worked.

       50.     Geo Group knew, or acted with reckless disregard for whether, Garcia and members

of the FLSA Class were misclassified as exempt.

       51.     The failure to pay overtime to these hourly workers was, and is, a willful violation

of the FLSA and PMWA because Garcia and the members of the Putative Class were misclassified

as exempt and denied overtime compensation.

                                    VI.    FLSA VIOLATIONS

       52.     As set forth herein, Geo Group has violated, and is violating, Section 7 of the FLSA,

29 U.S.C. § 207, by employing employees in an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of the FLSA for workweeks longer than




                                                 6
         Case 5:21-cv-01867-EGS Document 1 Filed 04/21/21 Page 7 of 11




forty (40) hours without compensating such employees for their employment in excess of forty

(40) hours per week at rates no less than 1 and ½ times the regular rates for which they were

employed.

       53.     Geo Group knowingly, willfully, or in reckless disregard carried out this illegal

pattern or practice of failing to pay Garcia and members of the Putative Class overtime

compensation. Geo Group’s failure to pay overtime compensation to these employees was neither

reasonable, nor was the decision not to pay overtime made in good faith.

       54.     Accordingly, Garcia and all those who are similarly situated are entitled to overtime

wages under the FLSA in an amount equal to 1 and ½ times their rate of pay, plus liquidated

damages, attorney’s fees, and costs.

                                  VII.    PMWA VIOLATIONS

       55.     Garcia brings this claim under the PMWA as a Rule 23 class action.

       56.     The conduct alleged violates the PMWA (43 Pa. Stat. Ann. § 333.101, et. seq.).

       57.     At all relevant times, Geo Group was subject to the requirements of the PMWA.

       58.     At all relevant times, Geo Group employed Garcia and the members of the Putative

Class as an “employee” within the meaning of the PMWA.

       59.     The PMWA requires employers like Geo Group to pay employees at one and one

half (1 ½) times the regular rate of pay for hours worked in excess of forty (40) hours in any one

week. Garcia and members of the Putative Class are entitled to overtime pay under the PMWA.

       60.     Geo Group has and had a policy and practice of failing to pay Garcia and members

of the Putative Class overtime for hours worked in excess of forty (40) hours per workweek.

       61.     Garcia and the members of the Putative Class seek unpaid overtime in amount equal

to one and one half (1 ½) times the regular rate of pay for work performed in excess of hours in a




                                                 7
         Case 5:21-cv-01867-EGS Document 1 Filed 04/21/21 Page 8 of 11




workweek, prejudgment interest, all available penalty wages, and such other legal and equitable

relief as the Court deems just and proper.

       62.     Garcia and the members of the Putative Class also seek recovery of attorneys’ fees,

costs, and expenses of this action, to be paid by Geo Group, as provided by the PMWA.

                    VIII. CLASS AND COLLECTIVE ACTION ALLEGATIONS

       63.     Garcia incorporates all previous paragraphs and alleges that the illegal pay practices

Geo Group imposed on Garcia were likewise imposed on the members of the Putative Class.

       64.     Numerous individuals were victimized by this pattern, practice, and policy which

is in willful violation of the FLSA and PMWA.

       65.     Numerous other individuals who worked with Garcia indicated they were paid in

the same manner, performed similar work, and were not properly compensated for all hours

worked as required by state and federal wage laws.

       66.     Based on her experience and tenure with Geo Group, Garcia is aware that Geo

Group’s illegal practices were imposed on members of the Putative Class.

       67.     The members of the Putative Class were all not afforded the overtime compensation

when the worked in excess of forty (40) hours per week.

       68.     Geo Group’s failure to pay wages and overtime compensation at the rates required

by state and/or federal law result from generally applicable, systematic policies and practices

which are not dependent on the personal circumstances of the Putative Class members.

       69.     Garcia’s experiences are therefore typical of the Putative Class members.

       70.     The specific job titles or precise job locations of the Putative Class members do not

prevent class or collective treatments.

       71.     Garcia has no interest contrary to, or in conflict with, the Putative Class members.




                                                 8
          Case 5:21-cv-01867-EGS Document 1 Filed 04/21/21 Page 9 of 11




Like each member of the Putative Class, Garcia has an interest in obtaining the unpaid overtime

wages owed to them under state and/or federal law.

       72.      A class and collective action, such as the instant one, is superior to other available

means for fair and efficient adjudication of the lawsuit.

       73.      Absent this action, many Putative Class members likely will not obtain redress of

their injuries and Geo Group will reap the unjust benefits of violating the FLSA and PMWA.

       74.      Furthermore, even if some of the Putative Class members could afford individual

litigation against Geo Group, it would be unduly burdensome to the judicial system.

       75.      Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of individual members of the classes and provide for judicial consistency.

       76.      The questions of law and fact common the Putative Class members predominate

over any question affecting solely the individual members. Among the common questions of law

and fact are:

                a. Whether Geo Group required Garcia and members of the Putative Class to
                   work more than 40 hours during individual work weeks;

                b. Whether Garcia and members of the Putative Class were paid at a rate of one
                   and one-half times their regular rate of pay when they worked more than 40
                   hours in a single work week;

                c. Whether Geo Group’s decision to pay members of the Putative Class straight
                   time for overtime was made in good faith;

                d. Whether Geo Group’s violation of the FLSA and PMWA was willful; and

                e. Whether Geo Group’s illegal pay practices were applied uniformly across the
                   nation to all Putative Class members.

       77.      Garcia’s claims are typical of the claims of the Putative Class members. Garcia and

the Putative Class members sustained damages arising out of Geo Group’s illegal and uniform

employment policy.



                                                  9
         Case 5:21-cv-01867-EGS Document 1 Filed 04/21/21 Page 10 of 11




       78.     Garcia knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a collective or class action.

       79.     Although the issues of damages may be somewhat individual in character, there is

no detraction from the common nucleus of liability facts. Therefore, the issue does not preclude

collective and class action treatment.

                                         IX.    JURY DEMAND

       80.     Garcia demands a trial by Jury.

                                           X.      PRAYER

       81.     Garcia prays for relief as follows:

               a. An Order designating this lawsuit as a collective action and permitting the
                  issuance of a notice pursuant to 29 U.S.C. § 216(b) to all similarly situated
                  individuals with instructions to permit them to assert timely FLSA claims in
                  this action by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b);

               b. For an Order pursuant to Section 16(b) of the FLSA finding Geo Group liable
                  for unpaid back wages due to Garcia and the Putative Class Members for
                  liquidated damages equal in amount to their unpaid compensation;

               c. For an Order designating the state law classes as class actions pursuant to Fed.
                  R. Civ. P. 23;

               d. For an Order appointing Garcia and her counsel as Class Counsel to represent
                  the interests of the both the federal and state law classes;

               e. For an Order awarding attorneys’ fees, costs and pre- and post-judgment
                  interest; and

               f. For an Order granting such other and further relief as may be necessary and
                  appropriate.




                                                  10
        Case 5:21-cv-01867-EGS Document 1 Filed 04/21/21 Page 11 of 11




Dated: April 21, 2021               Respectfully submitted,


                                   /s/ Camille Fundora Rodriguez
                                   Camille Fundora Rodriguez (PA No. 312533)
                                   BERGER MONTAGUE PC
                                   1818 Market Street, Suite 3600
                                   Philadelphia, PA 19103
                                   Tel. (215) 875-3000
                                   Fax (215) 875-4604
                                   crodriguez@bm.net

                                    Michael A. Josephson
                                    PA ID: 308410
                                    Andrew Dunlap
                                    Texas State Bar No. 24078444
                                    William R. Liles
                                    Texas State Bar No. 24083395
                                    Josephson Dunlap, LLP
                                    11 Greenway Plaza, Suite 3050
                                    Houston, Texas 77046
                                    713-352-1100 – Telephone
                                    713-352-3300 – Facsimile
                                    mjosephson@mybackwages.com
                                    adunlap@mybackwages.com
                                    wliles@mybackwages.com

                                    Richard J. (Rex) Burch
                                    Texas State Bar No. 24001807
                                    Bruckner Burch PLLC
                                    8 Greenway Plaza, Suite 1500
                                    Houston, Texas 77046
                                    713-877-8788 – Telephone
                                    713-877-8065 – Facsimile
                                    rburch@brucknerburch.com

                                    Attorneys in Charge for Plaintiff and the Proposed
                                    Collective and Class




                                      11
